PER CURIAM.
Gregory Sims seeks a second appeal of his conviction, alleging ineffective assis*436tance of appellate counsel. Sims’s conviction was affirmed on direct appeal in 1994. See Sims v. State, 641 So.2d 82 (Fla. 5th DCA 1994). Because a two-year limitation period applies to petitions alleging ineffective assistance of appellate counsel, the petition Sims filed in 2002 is untimely. See Fla. R.App. P. 9.141(c)(4)(B). Accordingly, the petition is dismissed.
DISMISSED.
HARRIS, GRIFFIN and ORFINGER, R. B., JJ., concur.